          Case 1:18-cv-00800-LY Document 9 Filed 10/15/18 Page 1 of 1
                           [IJ

                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS                                21318   OCT 15    PM   09
                                  AUSTIN DIVISION
RICHARDMEYER
Plaintiff,
-vs-                                                            Case No. 1:18-C V-00800-LY
MARK WAID,
Defendant.




       BE IT REMEMBERED on this the                        day Of   _f2t1               2          there

was presented     to the Court the Motion for Admission Pro Hac                        Vice   filed by

         Mark S. Zaid               ("Applicant"), counsel for             M1( Waid                 and

the Court, having reviewed the motion, enters the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and Applicant

may appear on behalf of               Mark Waid                   in the above case.

       IT IS FURTHER ORDERED that Applicant, if Applicant has not already done so, shall,

in compliance with Local Court Rule AT-i (f(l), immediately tender the amount of $100.00,

made payable to: Clerk, U.S. District Court.

       IT IS FURTHER ORDERED that Applicant, pursuant to the Administrative Policies and

Procedures for Electronic Filing in Civil and Criminal cases in the Western District of Texas, shall

register as a filing user within 10 days of the date of this Order.

       IT IS FINALLY ORDERED that Applicant's Pro Hac Vice status shall not become effective

until Applicant has complied with     I provisions   of this Order.

       SIGNED this the                day of____________________          201t
